Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Samuel Knowles appeals the district court’s order awarding nominal damages to him in this Federal Tort Claims Act action. We have reviewed the record and find no reversible error. Accordingly, we affirm because, as the district court noted, Knowles did not carry his burden to establish an amount of actual damages. See Olivetti Corp. v. Ames Bus. Sys., Inc., 319 N.C. 534, 356 S.E.2d 578, 586 (1987); Knowles v. United States, No. 5:12-ct-03212 (E.D.N.C. Feb. 11, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED